Citation Nr: 0312202	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-06 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for digestive 
disorders, to include ulcers and pancreatitis, claimed as 
residuals of exposure to ionizing radiation during service.

2.  Entitlement to service connection for kidney disorders, 
to include kidney stones, claimed as residuals of exposure to 
ionizing radiation during service.

3.  Entitlement to service connection for cardiovascular 
disorders, to include hypertension and heart disease, claimed 
as residuals of exposure to ionizing radiation during 
service.

4.  Entitlement to service connection for a prostate disorder 
claimed as a residual of exposure to ionizing radiation 
during service.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for impotency.

7.  Entitlement to service connection for stress.

8.  Entitlement to service connection for a chronic infection 
and breathing problems.  

9.  Entitlement to service connection for bilateral hearing 
loss and tinnitus


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The case was previously before the Board in July 2001, when 
it was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  

The Board has rephrased the issue involving the veteran's 
claim for hearing loss to include tinnitus.  The issue of 
service connection for tinnitus is intertwined with the 
veteran's claim for service connection for hearing loss.  
Because of the veteran's advanced age, and because of the 
Board's favorable disposition below, it is most appropriate 
to adjudicate this issue in the present decision.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The medical evidence of record shows post service 
diagnoses of:  digestive disorders - ulcers, gastritis, and 
pancreatitis; kidney disorders - renal stones; cardiovascular 
disorders - hypertension and heart disease; and, prostate 
disorders - prostatitis and benign enlarged prostate.

3.  The veteran's diagnosed digestive, renal, prostate, and 
cardiovascular disorders are not diseases specific to 
radiation-exposed veterans nor are they radiogenic diseases.  

4.  The is not evidence that the veteran suffered from 
digestive, renal, prostate, and/or cardiovascular disorders 
during active service.  

5.  There is no competent medical evidence which links the 
veteran's current digestive, renal, prostate, and/or 
cardiovascular disorders to his military service or to 
exposure to ionizing radiation during service.  

6.  There is no current medical diagnosis of impotency.

7.  There is no medical evidence relating impotency to 
military service or to any service connected disability.

8.  Stress is not a disability within the meaning of the 
applicable law and regulations.  

9.  The veteran currently suffers from intervertebral disc 
syndrome of the lumbosacral spine.

10.  The veteran's spine was noted to be normal on separation 
examination.  

11.  A private x-ray report dated 1951 reveals that the 
veteran's lumbar spine was normal.

12.  The first indication of a low back disorder is a 1961 
surgical report.

13.  There is no medical evidence linking the veteran's 
current low back disorder to his military service.  

14.  There is no evidence of infection or respiratory 
disorder during service.  

15.  There is no medical evidence linking any current 
infection or respiratory disorder to the veteran's military 
service or to radiation exposure during service.  

16.  The veteran has a current bilateral hearing loss 
disability.

17.  The veteran reports bilateral tinnitus.

18.  The veteran was subject to acoustic trauma during 
service from the noise of weapons fire during combat.

19.  A medical opinion of record relates the veteran's 
current hearing loss and tinnitus to his acoustic trauma 
during service.  


CONCLUSIONS OF LAW

1.  Digestive disorders, to include ulcers, gastritis, and 
pancreatitis, were not incurred in or aggravated by service, 
and may not be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).

2.  A kidney disorder, to include kidney stones, was not 
incurred in or aggravated by service, and may not be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2002).

3.  Cardiovascular disorders, to include hypertension and 
heart disease, were not incurred in or aggravated by service, 
and may not be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).

4.  A prostate disorder, to include benign enlarged prostate 
and prostatitis, was not incurred in or aggravated by 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2002).

5.  Impotency was not incurred in, or aggravated by, active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2002).  

6.  With respect to the claim for service connection for 
stress, no error of fact or law has been alleged for which 
relief or entitlement may be granted.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2001); 
Sabonis v. Brown, 6  Vet. App. 426 (2002).  

7.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002);  38 C.F.R. § 3.303 (2002).  

8.  Chronic infection and respiratory disorders were not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2002).  

9.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2002).  

10.  Bilateral tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claims in a letter dated August 
2001.  This letter also informed the appellant of VA's duty 
to assist the appellant and which party would be responsible 
for obtaining which evidence.  The Board concludes that the 
discussion therein adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
and of VA's duty to assist in obtaining evidence thereby 
meeting the notification requirements of the VCAA.  

As discussed above, VA has fulfilled its duties to inform and 
assist the appellant on his claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.  A remand or 
further development of the claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2002).  
Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

II. Initial Discussion of  Service Connection

Generally service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002).  This is commonly referred to as "direct" 
service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2002).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(d) (2002); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Initially the Board notes that the veteran is a World War Two 
veteran who had active service in the Marine Corps from 
September 1942 to December 1945.  The veteran's claims file 
encompasses five volumes and contains a considerable volume 
of medical evidence.  The Board has reviewed all of the 
evidence of record prior to rendering its decision.  

III.  Radiation Claims

The veteran claims that he was exposed to ionizing radiation 
during service and that this caused him to develop residual 
disabilities which he believes warrant service connection.  
Specifically he claims entitlement to service connection for:  
digestive disorders, to include ulcers and pancreatitis; 
kidney disorders, to include kidney stones; cardiovascular 
disorders, to include hypertension and heart disease; and, a 
prostate disorder.  He claims that these are all the result 
of exposure to ionizing radiation during service.

A January 1963 private medical record reveals that the 
veteran was suffering from a right renal stone.  Subsequent 
medical records show that the veteran subsequently had 
additional kidney stones.  An October 1988 private medical 
record documents these later stones.  

Medical records from 1986 reveal that the veteran was 
suffering from benign prostatic hypertrophy (BPH) which is a 
benign enlargement of the prostate which often occurs with 
advancing age.  The resulting symptoms of urinary difficulty 
were treated surgically with transurethral resection.  

A large volume of private medical records confirms that the 
veteran also is diagnosed with cardiovascular disorders.  An 
October 1996 hospital record indicates that the veteran has 
coronary artery disease, chronic atrial fibrillation, and 
pulmonary hypertension.  

An August 1957 private examination report indicates that the 
veteran had mild chronic prostatitis.  The report also 
referred to possible peptic ulcer or gall bladder disease.  
January 1962 private treatment record reveals that the 
veteran was diagnosed with "acute gastritis, duodenitis, 
possible active ulcer; recurring pancreatitis."  

In November 2002 a VA examination of the veteran was 
conducted.  The examination confirmed current diagnoses of 
hypertension, ischemic heart disease, and multiple renal 
stones.  The Board notes that there is no firm diagnosis in 
all of the medical evidence of record that the veteran ever 
suffered from an ulcer.  That being said, the Board will 
concede that the evidence of record does show that the 
veteran either currently suffers from, or has had in the 
past:  digestive disorders, to include ulcers and 
pancreatitis; kidney disorders, to include kidney stones; 
cardiovascular disorders, to include hypertension and heart 
disease; and, a prostate disorder as manifested by 
prostatitis and benign enlarged prostate.  

Service connection based upon exposure to radiation can be 
awarded on three different legal bases.  The first basis is a 
presumptive basis for diseases specific to radiation exposed 
veterans under 38 C.F.R. § 3.309(d).  The second basis is 
based on exposure to ionizing radiation with the subsequent 
development of a radiogenic disease under 38 C.F.R. § 3.311.  
Finally, the veteran is entitled to service connection if he 
can establish that a disability warrants service connection 
as defined by the general laws and regulations governing VA 
compensation entitlement, that is on a direct or presumptive 
basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connected if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2) (2002). A "radiation-exposed 
veteran" is defined as a veteran who was involved in a 
"radiation-risk activity" during military service.  
38 C.F.R. §§ 3.309(d)(3) (2002).  Participation in the 
occupation of Hiroshima or Nagasaki, Japan  during the period 
from August 6, 1945 to July 1, 1946 constitutes participation 
in such a radiation-risk activity.  38 C.F.R. 
§§ 3.309(d)(3)(ii)(B) (2002).  

In August 1998 the veteran presented sworn testimony at a 
personal hearing.  He testified that he served in the 
occupation of Nagasaki, Japan from September 1 to December 12 
1945.  These dates are not entirely correct.  The veteran's 
separation paper, NAVMC 78-PD, clearly shows that the veteran 
separated from service on December 12, 1945 at Camp 
Pendleton, California.  Other service personnel records 
indicate that the veteran departed the port of Nagasaki, 
Japan on October 23, 1945.  A letter dated May 1990 from the 
Defense Nuclear Agency indicates that the veteran's unit was 
stationed in Nagasaki, Japan from September 23 1945 to 
October 26, 1945.  Furthermore, this letter indicated that 
veteran's radiation exposure during this time was "less than 
one rem."  

The veteran is a "radiation-exposed veteran" within the 
meaning of 38 C.F.R. §§ 3.309(d) (2002) because of his 
participation in a "radiation-risk activity" during 
military service, specifically the occupation Nagasaki, Japan 
from September 23 1945 to October 26, 1945.  However, none of 
the disabilities claimed by the veteran are diseases which 
warrant presumptive service connection on the basis of being 
a disease specific to a radiation-exposed veteran.  38 C.F.R. 
§ 3.309(d)(2)(2002).  

The evidence of record clearly shows that the veteran did 
participate in occupation of Nagasaki, Japan during the 
specified period of time.  As such, he is a "radiation 
exposed veteran" within the meaning of the regulations.  
However, the evidence of record also clearly shows that the 
veteran is not diagnosed with any of the diseases specified 
at 38 C.F.R. §§ 3.309(d)(2) (2002).  The diseases which the 
veteran is diagnosed with:  digestive disorders, to include 
ulcers and pancreatitis; kidney disorders, to include kidney 
stones; cardiovascular disorders, to include hypertension and 
heart disease; and, a prostate disorder as manifested by 
prostatitis and benign enlarged prostate, are not diseases 
which warrant presumptive service connection under these 
regulations.  38 C.F.R. §§ 3.309(d)(2) (2002).   As such the 
preponderance of the evidence is against a grant of service 
connection on this basis.  38 C.F.R. § 3.309(d) (2002).  

Service connection can also be pursued under 38 C.F.R. 
§ 3.311 on the basis of exposure to ionizing radiation and 
the subsequent development of a "radiogenic disease."  
38 C.F.R. § 3.311 (2002).  Essentially, any form of cancer is 
considered a "radiogenic disease" within the meaning of the 
applicable regulations.  38 C.F.R. § 3.311(b)(2)(xxiv)(2002).  
Again, the Board notes that the diseases which the veteran is 
claiming service connection for:  digestive disorders, to 
include ulcers and pancreatitis; kidney disorders, to include 
kidney stones; cardiovascular disorders, to include 
hypertension and heart disease; and, a prostate disorder as 
manifested by prostatitis and benign enlarged prostate, are 
not radiogenic diseases as specified at 38 C.F.R. 
§ 3.311(b)(2) (2002).  As such the preponderance of the 
evidence is against a grant of service connection on this 
basis.  38 C.F.R. § 3.311 (2002).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Service connection is established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
during periods of active peacetime military service. 38 
U.S.C.A. § 1110 (West 2002).  Arteriosclerosis, 
Cardiovascular-renal disease, and calculi of the kidney 
(kidney stones) may be presumed to have been incurred in 
service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. § 1133 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(2002).

The evidence of record does not reveal any medical evidence 
that the veteran had any of the disabilities claimed during 
service, or within a year after he separated from service.  
The veteran's service medical records are negative for the 
disabilities claimed and no abnormalities were noted on his 
separation examination.  There is absolutely no competent 
medical evidence of record which relates the veteran's 
digestive, kidney, prostate, or cardiovascular disorders to 
military service or to exposure to ionizing radiation during 
service.  As such, the preponderance of the evidence is 
against service connection for these disabilities.  

IV.  Impotency and Stress

On a VA Form 9 dated June 1999 the veteran specified his 
claims related to impotency and stress.  He claimed that he 
has impotency secondary to his prescription medications that 
he has taken for various disabilities over the years.  He 
claimed service connection for stress as manifested by chest 
pain, stomach problems and heart disease.  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  

As noted above, the veteran is not service connected for any 
of the disabilities which he claims caused impotency.  
Moreover, there is no actual diagnosis of impotency of 
record.  The Board acknowledges that the veteran has had a 
transurethral resection of his prostate and that this can 
cause impotency.  Even assuming that the veteran is impotent, 
there is absolutely no medical evidence of record which 
relates the disorder to military service or to any service 
connected disability.  As such, the preponderance of the 
evidence is against the veteran's claim for service 
connection for impotency.  Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992))

With respect to the veteran's claim for service connection 
for "stress," the veteran refers to symptoms of chest pain, 
stomach problems and heart disease.  Service connection for 
these disabilities has been denied above.  Stress in and of 
itself is not a disability.  The veteran has clearly 
indicated that his allegations of stress are really related 
to his claims for service connection for cardiovascular and 
digestive disorders which the Board has denied.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As such, the preponderance of the evidence is against the 
veteran's claim for service connection for stress.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

V.  Low Back Disorder

The veteran claims the he injured his back during service and 
that his current low back disability is the result of that 
injury.  Specifically, the veteran indicates that he injured 
his back in a fall when he was aboard a troop transport ship.  
Review of the veteran's service medical records does not 
reveal any entry showing that he injured his back during 
service.  The veteran's separation examination reveals that 
his spine was normal on separation.  Most of the veteran's 
immediate post-service medical records are unavailable.  
However, a September 1951 radiology report indicates that the 
veteran's lumbar spine was normal on x-ray examination.  A 
March 1961 medical report reveals that the veteran required 
surgery on his intervertebral disc at L5-S1.  Subsequently 
the veteran has continued to have low back pain which has 
required treatment.  

In the case of any veteran who engaged in combat the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (2002).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  The 
evidence of record reveals that the veteran served in combat 
in the Pacific Theater of operations during World War Two.  
As such, the Board accepts that he injured his back in a fall 
aboard a troop ship.  However, this injury must have resolved 
because his spine was normal on separation examination.  
Moreover, an x-ray of the veteran's spine taken in 1951 
revealed no abnormalities.  The Board acknowledges that the 
veteran indicates he had continuing back pain ever since 
service, and there are several lay statements which also 
indicate that the veteran had complaints of back pain in the 
1940s after his separation from service.  However, the first 
medical evidence of a diagnosed low back disorder is in the 
March 1961 surgical report which is over 16 years after the 
veteran separated from service.  Moreover, there is simply no 
medical evidence of record which relates the veteran's 
current low back disorders to his injury during military 
service.  As such, service connection is denied.  

VI.  Chronic Infection and Breathing Problems

The veteran's claim with respect to this issue is that he 
claims to have generally had poor health ever since his 
separation from military service.  He has at times indicated 
he had chronic infections and he believes that these are 
related to his military service and/or radiation exposure 
during service.  

The veteran's service medical records do not show any 
indication that the veteran had any infection or respiratory 
disorders during service.  A September 1964 private medical 
record reveals that the veteran was treated for acute 
tracheobronchitis. 

An April 1994 hospital record reveals that the veteran had 
restrictive lung disease and a chronic low-grade fever of 
uncertain etiology.  In October 1996 a CT examination of the 
veteran was conducted and revealed small amounts of bilateral 
pleural effusion.  A March 1997 private hospital record 
acknowledges that the veteran has a known history of chronic 
obstructive pulmonary disease (COPD).  Private treatment 
records dated in 1998 reveal that the veteran had sepsis 
infections of the urinary symptoms secondary to prostatitis.  

In November 2002 a VA examination of the veteran was 
conducted.  Pulmonary function testing revealed moderate 
obstructive and restrictive lung defects.  The diagnosis 
included a diagnosis of COPD.  

The preponderance of the evidence is against the veteran's 
claim.  There is evidence of record showing that the veteran 
currently has chronic obstructive pulmonary disease.  There 
is also medical evidence of record showing that the veteran 
had post-service infections and respiratory difficulties.  
However, these records are dated years, if not decades, after 
the veteran's separation from military service.   There is no 
indication that the veteran had any infection or respiratory 
disorder during service.  There is no competent medical 
evidence linking any current infection or respiratory 
disorder to military service or to exposure to ionizing 
radiation during service.  Without any evidence providing a 
nexus, the veteran's claim must be denied.  

VII.  Hearing Loss and Tinnitus

The veteran claims that he incurred bilateral hearing loss as 
a result of noise exposure during service.  Impaired hearing 
is considered a disability for VA purposes when:  the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002). 

The evidence of record reveals that the veteran served as a 
Marine in combat during World War Two.  While his separation 
examination indicates his hearing was normal, the Board notes 
that hearing loss testing at the time was not as 
sophisticated as it is at present.  Moreover, the Board 
accepts that the veteran suffered the injury of acoustic 
trauma as a result of exposure to the noise of combat during 
service.  

In November 2002, a VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
85
105+
105
LEFT
40
45
75
100
100

The average pure tone decibel loss at the above frequencies 
was greater than 85 decibels for the right ear and 79 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 50 percent in the right ear and of 32 
percent in the left ear.  These audiometric results reveal 
that the veteran has a current bilateral hearing loss 
disability within the meaning of the applicable VA 
regulations.  

The examiner at the November 2002 VA examination indicated 
that it was as likely as not that the veteran hearing loss 
and tinnitus were caused by his inservice noise exposure.  

The evidence of record supports a grant of service connection 
for bilateral hearing loss and bilateral tinnitus.  The 
veteran has both disabilities at present and there is medical 
evidence linking these current disabilities to the veteran's 
combat noise exposure during service.   As such, service 
connection for bilateral hearing loss and bilateral tinnitus 
is granted.  



ORDER

Service connection for digestive disorders, to include 
ulcers, gastritis, and pancreatitis, is denied.

Service connection for kidney disorders, to include kidney 
stones, is denied.

Service connection for cardiovascular disorders, to include 
hypertension and heart disease, is denied.

Service connection for prostate disorders, to include benign 
enlarged prostate and prostatitis, is denied.  

Service connection for impotency is denied.

Service connection for stress is denied.  

Service connection for a low back disorder is denied.  

Service connection for a chronic infections and a respiratory 
disorder is denied.

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted. 



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

